DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 12/28/2020, with respect to the claim interpretation of claims 1-20 under 35 U.S.C. 112(f), have been fully considered and are persuasive.  The amended claims are no longer interpreted under 35 U.S.C. 112(f), as applicant intended. 
Applicant’s arguments, with respect to objection of claims 1, 4, 13, and 18, have been fully considered and are persuasive. The amendment to the claims has overcome the objection. The objection to the claims has been withdrawn. 
Applicant’s arguments, with respect to rejections of claims 1-20 under 35 U.S.C. 103, have been fully considered and are persuasive. The amendment to the claims has overcome the rejections. Claims 1, 3-18, and 20 are allowed. Claims 2, and 19 have been canceled. The rejections of the claims have been withdrawn.
Allowable Subject Matter
Claims 1, 3-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 1 and 18, as amended, prior art references of Douady-Pleven et al (U.S. Pub. 2019/0098274 A1), and DE HAAN et al (U.S. Pub. 2018/0278985 A1) disclose various limitations of the claims. However, the references failed to show all limitations of the claims, as amended, as the applicant argued. Further search has not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIZE MA/Primary Examiner, Art Unit 2613